348 Mich. 295 (1957)
82 N.W.2d 871
ADAMS
v.
HYGRADE FOOD PRODUCTS CORPORATION.
Docket No. 54, Calendar No. 46,931.
Supreme Court of Michigan.
Decided May 17, 1957.
*297 Laura Lee Spencer, for plaintiff.
Markle, Markle & Eubank (Fergus Markle, of counsel), for defendant.
DETHMERS, C.J.
The question is whether there is any competent evidence which, with reasonable inferences to be drawn therefrom, supports the finding of fact by the workmen's compensation appeal board[*] that plaintiff's disabling disease is due to causes characteristic of and peculiar to defendant's business and arose out of and in the course of his employment by defendant. If there is, we affirm. Neumeier v. City of Menominee, 293 Mich. 646; Zytkewick v. Ford Motor Company, 340 Mich. 309. We allowed appeal because the question is a close one, dividing the appeal board.
Defendant is in the meat-packing business. In its plant hogs and cattle are slaughtered, dressed, cut up and packed. Inspectors occasionally find animals slaughtered there that are tubercular  about one every 3, 4, or 5 months. Blood of such animals gets on the floor; the carcass is placed on a conveyer; the head is detached and skinned out by men working on the floor and then placed on an inspection rack. It, together with glands, heart, lungs, liver and other portions of the carcass are examined by inspectors. Men working on the floor handle and cut open the carcasses of such tubercular animals. If found to be infected, a carcass is immediately dropped into a tank, placed under government seal and taken to the tank room, ultimately to be cooked up into axle grease.
Plaintiff's job in defendant's plant consisted of grading and trimming hams, lugging beef, pushing freshly killed cows and hogs into the cooler on the *298 killing floor, stacking meat in freezers and loading meat into box cars. He handled pork, beef and lamb. He worked on the kills but did none of the killing. He also did janitor work, including washing the hog killing floor with a hose and oiling carcass conveyers.
Plaintiff's disabling disease is tubercular meningitis, an infection of the meninges, or coverings of the brain and spinal cord, by the tubercle bacillus. There are 3 varieties of the bacillus, human, bovine and avian. While the human variety attacks man's lungs, the bovine variety attacks his organs other than lungs, knees, arms, et cetera. Either type could cause meningitis, but when caused by the human type it most frequently would also attack the patient's lungs simultaneously with the meninges. Plaintiff's lungs were not so affected. No member of plaintiff's family ever suffered from tuberculosis. Bovine tuberculosis is usually transmitted, not from person to person, but from animals or animal products to persons; it can be transmitted to man by contact with infected meat or animal matter. The bacillus may enter a human through the gastro-intestinal tract, the respiratory tract, mucous membranes and wounds or intact skin. Laws enforcing tuberculin testing of cows and pasteurization of milk, and government inspection of meats have made human infection with the bovine type of [BAD PRINT] uncommon  practically nonexistent in this country.
Although the statute, CL 1948, § 417.1 (Stat Ann 1950 Rev § 17.220), provides that "Ordinary diseases of life to which the public is generally exposed outside of the employment shall not be compensable" and in Mills v. Detroit Tuberculosis Sanitarium, 323 Mich. 200, we said that tuberculosis is an ordinary disease of life, nonetheless, in that same case we held that that fact alone did not render the resulting disability noncompensable, but that, on the contrary, *299 disabling tuberculosis was compensable in that case because (p 209) "plaintiff was exposed in his employment to the risk of contracting tuberculosis in a far greater degree and in a wholly different manner than is the public generally."
The facts in Mills no doubt presented a stronger case for plaintiff than the case at bar, both as to the extent of plaintiff's exposure to tubercle bacilli on the job and the fact that his disease arose out of and in the course of the employment and was due to causes and conditions characteristic of and peculiar to employer's business. We think it not, however, an unreasonable inference to be drawn from the facts in the instant case, as above outlined, that plaintiff contracted his disabling disease from exposure to and absorption of bovine tubercle bacilli in his work as defendant's employee and that, therefore, it arose out of and in the course of the employment. We think, also, that those facts, gathered from competent evidence in the case, accepted as true by the appeal board, permit of a reasonable inference, as drawn therefrom by the board, that plaintiff was exposed in his employment to the risk of absorbing bovine tubercle bacilli in a greater degree and in a wholly different manner than is the public generally. These findings of fact, supported by competent evidence, we do not disturb. Applying the test of Mills, it was proper to conclude that plaintiff's disabling disease was due to causes and conditions which are characteristic of and peculiar to the business of defendant and, having arisen out of and in the course of employment, is, therefore, compensable.
The question of timeliness of plaintiff's giving defendant notice of injury and making claim for compensation is one of fact. LaPorte v. Kalamazoo Stove & Furnace Co., 308 Mich. 687. There would be no profit in recounting the proofs on the subject. We hold that there was competent evidence to support *300 the appeal board's finding on this question in plaintiff's favor.
Award of compensation affirmed, with costs to plaintiff.
SHARPE, SMITH, EDWARDS, VOELKER, KELLY, CARR, and BLACK, JJ., concurred.
NOTES
[*]  See CL 1948, § 413.12 (Stat Ann 1950 Rev § 17.186).  REPORTER.